As filed with the Securities and Exchange Commission on July 8, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:April 30, 2010 Item 1. Reports to Stockholders. Domestic ActivePassive Large Cap Growth Fund Equity ActivePassive Large Cap Value Fund Funds ActivePassive Small/Mid Cap Growth Fund ActivePassive Small/Mid Cap Value Fund International ActivePassive International Equity Fund Funds ActivePassive Emerging Markets Equity Fund ActivePassive Global Bond Fund Domestic ActivePassive Intermediate Taxable Bond Fund Bond ActivePassive Intermediate Municipal Bond Fund Funds (each, a “Fund” together, the “Funds”) Each a series of Advisors Series Trust Semi-Annual Report April 30, 2010 ActivePassive Funds EXPENSE EXAMPLE April 30, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs including exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1); and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period from November 1, 2009 to April 30, 2010. Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts (generally, a $15 fee is charged to the account annually) that would increase the amount of expenses paid on your account.The example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short position taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the information under the heading “Hypothetical (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 ActivePassive Funds EXPENSE EXAMPLE (Continued) April 30, 2010 (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period(1) 11/01/09 4/30/10 11/01/09 – 4/30/10 Actual – Class A(1) Large Cap Growth Fund Large Cap Value Fund Small/Mid Cap Growth Fund Small/Mid Cap Value Fund International Equity Fund Emerging Markets Equity Fund Global Bond Fund $ 996.20 Intermediate Taxable Bond Fund Intermediate Municipal Bond Fund Hypothetical (5.0% return before expenses) – Class A Large Cap Growth Fund Large Cap Value Fund Small/Mid Cap Growth Fund Small/Mid Cap Value Fund International Equity Fund Emerging Markets Equity Fund Global Bond Fund Intermediate Taxable Bond Fund Intermediate Municipal Bond Fund Expenses are equal to the Class A fund shares’ annualized expense ratios of 1.30% for Large Cap Growth Fund, 1.20% for Large Cap Value Fund, 1.50% for Small/Mid Cap Growth Fund, 1.40% for Small/Mid Cap Value Fund, 1.30% for International Equity Fund, 1.60% for Emerging Markets Equity Fund, 1.20% for Global Bond Fund, 1.00% for Intermediate Taxable Bond Fund, 1.00% for Intermediate Municipal Bond Fund multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Funds’ ending account value is based on its actual total return of 16.20% for Large Cap Growth Fund, 14.03% for Large Cap Value Fund, 25.80% for Small/Mid Cap Growth Fund, 20.79% for Small/Mid Cap Value Fund, 4.84% for International Equity Fund, 10.96% for Emerging Markets Equity Fund, (0.38%) for Global Bond Fund, 1.62% for Intermediate Taxable Bond Fund, 3.00% for Intermediate Municipal Bond Fund for the six month period of operations from November 1, 2009 to April 30, 2010. 4 ActivePassive Funds PORTFOLIO ALLOCATIONS April 30, 2010 (Unaudited) ActivePassive Large Cap Growth Fund TOP TEN HOLDINGS % net assets Vanguard Growth ETF 51.14% Apple, Inc. 2.39% Johnson Controls, Inc. 2.05% Amazon.com, Inc. 1.92% BorgWarner, Inc. 1.84% EOG Resources, Inc. 1.80% Wells Fargo & Co. 1.80% Emerson Electric Co. 1.80% Cisco Systems Inc. 1.80% Expeditors International of Washington, Inc. 1.63% ActivePassive Large Cap Value Fund TOP TEN HOLDINGS % net assets Vanguard Value ETF 55.80% Apache Corp. 2.00% Chevron Corp. 1.87% Bank of America Corp. 1.80% JPMorgan Chase & Co. 1.62% The Procter & Gamble Co. 1.45% General Electric Co. 1.44% Transocean Ltd. 1.41% Intel Corp. 1.39% ConocoPhillips 1.37% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2010. 5 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2010 (Unaudited) ActivePassive Small/Mid Cap Growth Fund TOP TEN HOLDINGS % net assets iShares Russell 2000 Growth Index Fund 27.85% iShares Russell Midcap Growth Index Fund 7.45% Thoratec Corp. 2.10% Genesco Inc. 1.93% Cash America International, Inc. 1.82% Lufkin Industries, Inc. 1.78% Rovi Corp. 1.60% Bally Technologies Inc. 1.34% Varian Semiconductor Equipment Associates, Inc. 1.31% BJ’s Restaurants Inc. 1.27% ActivePassive Small/Mid Cap Value Fund TOP TEN HOLDINGS % net assets iShares Russell 2000 Value Index Fund 31.44% iShares Russell Midcap Value Index Fund 9.30% McDermott International, Inc. 2.68% Aegean Marine Petroleum Network Inc. 2.47% EZCORP, Inc. 2.20% LTC Properties, Inc. 1.97% OMEGA Healthcare Investors, Inc. 1.95% Swift Energy Co. 1.88% Superior Energy Services, Inc. 1.88% CMS Energy Corp. 1.87% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2010. 6 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2010 (Unaudited) ActivePassive International Equity Fund TOP TEN HOLDINGS % net assets Fidelity Spartan International Index Fund 41.83% Teva Pharmaceutical Industries Ltd. 1.59% Roche Holding AG 1.37% Reckitt Benckiser Group PLC 1.21% Nestle SA 1.09% America Movil SAB de C.V. 1.07% Imperial Tobacco Group PLC 1.06% Shire PLC 1.05% BHP Billiton Ltd. 1.02% Anheuser-Busch InBev NV 1.00% ActivePassive Emerging Markets Equity Fund TOP TEN HOLDINGS % net assets Vanguard Emerging Markets ETF 12.08% Samsung Electronics Co., Ltd. 3.98% Vale SA 3.57% Taiwan Semiconductor Manufacturing Co., Ltd. 2.99% Petroleo Brasileiro SA 2.88% CNOOC Ltd. 2.66% LUKOIL 2.37% Hon Hai Precision Industry Co., Ltd. 2.27% American Movil SAB de C.V. 1.93% China Mobile Ltd. 1.73% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2010. 7 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2010 (Unaudited) ActivePassive Global Bond Fund TOP HOLDINGS % net assets Loomis Sayles Global Bond Fund 42.66% Vanguard Total Bond Market ETF 20.56% SPDR Barclays Capital International Treasury Bond ETF 20.56% Oppenheimer International Bond Fund 14.18% ActivePassive Intermediate Taxable Bond Fund TOP TEN HOLDINGS % net assets Vanguard Total Bond Market ETF 52.46% U.S. Treasury Note, 2.75%, 02/15/2019 4.17% U.S. Treasury Note, 1.375%, 02/15/2013 3.23% U.S. Treasury Note, 2.25%, 01/31/2015 2.51% FHLMC, 2.125%, 09/21/2012 2.43% FNMA, 2.625%, 11/20/2014 1.79% U.S. Treasury Note, 1.50%, 10/31/2010 1.57% U.S. Treasury Note, 3.25%, 05/31/2016 1.57% U.S. Treasury Note, 1.00%, 10/31/2011 1.57% U.S. Treasury Note, 2.75%, 02/28/2013 1.40% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2010. 8 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2010 (Unaudited) ActivePassive Intermediate Municipal Bond Fund TOP TEN HOLDINGS % net assets iShares S&P National Municipal Bond Fund 22.58% SPDR Barclays Capital Municipal Bond ETF 22.56% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 3.04% City of New York General Obligation, 5.00%, 08/01/2022 2.92% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 2.68% State of Ohio General Obligation, 5.00%, 08/01/2017 2.66% State of California Various Purpose, 5.00%, 03/01/2026 2.02% State of Connecticut Health & Education Facilities Authority, 5.50%, 11/01/2016 1.96% San Francisco Bay Area Toll Authority, 5.00%, 04/01/2021 1.80% State of Georgia General Obligation, 5.00%, 07/01/2018 1.55% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2010. 9 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 44.02% Accommodation and Food Services – 1.13% Yum! Brands, Inc. $ Arts, Entertainment, and Recreation – 1.40% The Walt Disney Co. Educational Services – 1.13% Strayer Education, Inc. Finance and Insurance – 6.46% T. Rowe Price Group, Inc. The Charles Schwab Corp. SunTrust Banks, Inc. Wells Fargo & Co. Information – 3.44% Automatic Data Processing, Inc. Google Inc. (a) Microsoft Corp. Manufacturing – 19.04% Apple Inc. (a) BorgWarner, Inc. (a) Caterpillar Inc. Cisco Systems Inc. (a) Ecolab Inc. Emerson Electric Co. International Business Machines Corp. Intuitive Surgical, Inc. (a) Johnson Controls, Inc. PACCAR Inc. Praxair, Inc. QUALCOMM Inc. Roche Holding AG – ADR (b) Teva Pharmaceutical Industries Ltd. – ADR (b) The accompanying notes are an integral part of these financial statements. 10 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 44.02% (Continued) Mining – 3.72% Anadarko Petroleum Corp. $ EOG Resources, Inc. Schlumberger Ltd. (b) Vale SA – ADR (b) Professional, Scientific, and Technical Services – 2.14% Jacobs Engineering Group Inc. (a) priceline.com Inc. (a) Retail Trade – 2.34% Amazon.com, Inc. (a) Wal-Mart Stores, Inc. Transportation and Warehousing – 3.22% Expeditors International of Washington, Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $8,391,602) EXCHANGE-TRADED FUNDS – 51.14% Vanguard Growth ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $10,366,707) The accompanying notes are an integral part of these financial statements. 11 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value SHORT-TERM INVESTMENTS – 4.58% Investment Companies – 4.58% Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,043,289) Total Investments (Cost $19,801,598) – 99.74% Other Assets in Excess of Liabilities – 0.26% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non-income producing security (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 12 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 41.20% Finance and Insurance – 7.14% The Allstate Corp. $ Bank of America Corp. Bank of New York Mellon Corp. Humana Inc. (a) JPMorgan Chase & Co. Legg Mason, Inc. Health Care and Social Assistance – 1.28% Laboratory Corp. of America Holdings (a) Quest Diagnostics, Inc. Information – 2.38% AT&T, Inc. Microsoft Corp. Time Warner Cable Inc. Manufacturing – 17.33% Altria Group, Inc. Baxter International Inc. Chevron Corp. ConocoPhillips Dell Inc. (a) Dover Corp. Emerson Electric Co. Fortune Brands, Inc. General Electric Co. Honeywell International, Inc. Ingersoll-Rand Co., Ltd. (b) Intel Corp. NIKE, Inc. Philip Morris International Inc. The Procter & Gamble Co. The accompanying notes are an integral part of these financial statements. 13 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 41.20% (Continued) Manufacturing – 17.33% (Continued) United Technologies Corp. $ Watson Pharmaceuticals, Inc. (a) Mining – 5.91% Apache Corp. Freeport-McMoRan Copper & Gold, Inc. Marathon Oil Corp. Transocean Ltd. (a)(b) Professional, Scientific, and Technical Services – 0.73% Covance Inc. (a) Retail Trade – 3.47% AutoZone, Inc. (a) Best Buy Co., Inc. eBay Inc. (a) Wal-Mart Stores, Inc. Utilities – 1.94% FPL Group, Inc. Public Service Enterprise Group, Inc. Wholesale Trade – 1.02% AmerisourceBergen Corp. TOTAL COMMON STOCKS (Cost $6,779,591) The accompanying notes are an integral part of these financial statements. 14 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value CLOSED-END FUNDS – 0.30% John Hancock Bank and Thrift Opportunity Fund $ TOTAL CLOSED-END FUNDS (Cost $46,027) EXCHANGE-TRADED FUNDS – 55.80% Vanguard Value ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $9,721,847) SHORT-TERM INVESTMENTS – 3.27% Investment Companies – 3.27% Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $614,770) Total Investments(Cost $17,162,235) – 100.57% Liabilities in Excess of Other Assets – (0.57)% ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 15 ActivePassive Small/Mid Cap Growth Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 61.60% Accommodation and Food Services – 1.76% BJ’s Restaurants Inc. (a) $ Choice Hotels International, Inc. Administrative Support, Waste Management and Remediation Services – 2.16% The Geo Group Inc. (a) Waste Connections, Inc. (a) Arts, Entertainment, and Recreation – 1.34% Bally Technologies Inc. (a) Finance and Insurance – 4.60% Broadpoint Gleacher Securities Inc. (a) Cash America International, Inc. Centene Corp. (a) Duff & Phelps Corp. First Commonwealth Financial Corp. MGIC Investment Corp. (a) optionsXpress Holdings Inc. (a) UMB Financial Corp. Health Care and Social Assistance – 3.14% Amedisys, Inc. (a) Genoptix, Inc. (a) Lincare Holdings Inc. (a) Psychiatric Solutions, Inc. (a) Information – 5.97% ANSYS, Inc. (a) Informatica Corp. (a) Rovi Corp. (a) SuccessFactors, Inc. (a) The accompanying notes are an integral part of these financial statements. 16 ActivePassive Small/Mid Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 61.60% (Continued) Information – 5.97% (Continued) TIBCO Software Inc. (a) $ Vital Images, Inc. (a) Manufacturing – 26.67% American Medical Systems Holdings, Inc. (a) ArvinMeritor, Inc. (a) BioMarin Pharmaceutical Inc. (a) Coherent, Inc. (a) Coinstar, Inc. (a) Cutera, Inc. (a) DTS, Inc. (a) EMS Technologies, Inc. (a) FormFactor, Inc. (a) GrafTech International Ltd. (a) Huntsman Corp. Lufkin Industries, Inc. Netezza Corp. (a) Northwest Pipe Co. (a) ON Semiconductor Corp. (a) Onyx Pharmaceuticals, Inc. (a) OYO Geospace Corp. (a) Regal-Beloit Corp. Regeneron Pharmaceuticals, Inc.(a) Rubicon Technology, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Seattle Genetics, Inc. (a) Shuffle Master, Inc. (a) Steven Madden, Ltd. (a) Teradyne, Inc. (a) Thoratec Corp. (a) Titanium Metals Corp. (a) Triumph Group, Inc. Universal Electronics Inc. (a) Varian Semiconductor Equipment Associates, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 ActivePassive Small/Mid Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 61.60% (Continued) Manufacturing – 26.67% (Continued) Veeco Instruments Inc. (a) $ VeriFone Holdings, Inc. (a) VIVUS, Inc. (a) Mining – 1.99% Brigham Exploration Company (a) Unit Corp. (a) Whiting Petroleum Corp. (a) Professional, Scientific, and Technical Services – 7.35% Bio-Rad Laboratories, Inc. (a) Cubist Pharmaceuticals, Inc. (a) Eclipsys Corp. (a) ICON PLC – ADR (a)(b) MedAssets Inc. (a) Monster Worldwide, Inc. (a) Quality Systems, Inc. Radiant Systems, Inc. (a) Ritchie Bros. Auctioneers Inc. (b) Riverbed Technology, Inc. (a) Retail Trade – 4.23% Chico’s FAS, Inc. Genesco Inc. (a) Sotheby’s Vitamin Shoppe, Inc. (a) Transportation and Warehousing – 1.02% Landstar System, Inc. The accompanying notes are an integral part of these financial statements. 18 ActivePassive Small/Mid Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 61.60% (Continued) Wholesale Trade – 1.37% American Axle & Manufacturing Holdings, Inc. (a) $ Herbalife Ltd. (b) TOTAL COMMON STOCKS (Cost $5,676,485) EXCHANGE-TRADED FUNDS – 35.30% iShares Russell 2000 Growth Index Fund iShares Russell Midcap Growth Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $2,382,279) TRUSTS – 0.56% Redwood Trust, Inc. TOTAL TRUSTS (Cost $48,527) SHORT-TERM INVESTMENTS – 1.18% Investment Companies – 1.18% Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $128,502) Total Investments (Cost $8,235,793) – 98.64% Other Assets in Excess of Liabilities – 1.36% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non-income producing security (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 19 ActivePassive Small/Mid Cap Value Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 52.02% Administrative Support, Waste Management and Remediation Services – 3.24% Lender Processing Services, Inc. $ Republic Services, Inc. Construction – 1.22% KBR, Inc. Finance and Insurance – 7.55% EZCORP, Inc. (a) Fidelity National Financial, Inc. First Cash Financial Services, Inc. (a) HCC Insurance Holdings, Inc. PartnerRe Ltd. (b) Information – 3.82% Fiserv, Inc. (a) Frontier Communications Corp. John Wiley & Sons, Inc. Manufacturing – 5.67% Dean Foods Co. (a) Holly Corp. Jarden Corp. Warner Chilcott PLC (a)(b) Mining – 8.09% Cabot Oil & Gas Corp. Global Industries, Ltd. (a) Helix Energy Solutions Group Inc. (a) Petrohawk Energy Corp. (a) Superior Energy Services, Inc. (a) Swift Energy Co. (a) The accompanying notes are an integral part of these financial statements. 20 ActivePassive Small/Mid Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 52.02% (Continued) Professional, Scientific, and Technical Services – 8.76% Cogent Inc. (a) $ FTI Consulting Inc. (a) McDermott International, Inc. (a)(b) Navigant Consulting, Inc. (a) VeriSign, Inc. (a) Wright Express Corp. (a) Real Estate, Rental and Leasing – 1.11% Rent-A-Center, Inc. (a) Retail Trade – 4.37% Dollar Tree, Inc. (a) The Gymboree Corp. (a) Hanesbrands, Inc. (a) Transportation and Warehousing – 5.14% Aegean Marine Petroleum Network Inc. (b) Genco Shipping & Trading Ltd. (a)(b) Navios Maritime Holdings, Inc. (b) Utilities – 3.05% CMS Energy Corp. UIL Holdings Corp. TOTAL COMMON STOCKS (Cost $4,363,198) The accompanying notes are an integral part of these financial statements. 21 ActivePassive Small/Mid Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value EXCHANGE-TRADED FUNDS – 40.74% iShares Russell 2000 Value Index Fund $ iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $2,379,759) TRUSTS – 5.07% Annaly Capital Management, Inc. LTC Properties, Inc. OMEGA Healthcare Investors, Inc. TOTAL TRUSTS (Cost $418,840) SHORT-TERM INVESTMENTS – 0.99% Investment Companies – 0.99% Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $94,327) Total Investments (Cost $7,256,124) – 98.82% Other Assets in Excess of Liabilities – 1.18% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 22 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 50.86% Australia – 3.20% BHP Billiton Ltd. (b) $ Cochlear Ltd. (b) CSL Ltd. (b) QBE Insurance Group Ltd. (b) Woolworths Ltd. (b) Belgium – 1.00% Anheuser-Busch InBev NV (b) Bermuda – 0.85% Esprit Holdings Ltd. (b) Li & Fung Ltd. (b) Brazil – 0.57% Petroleo Brasileiro SA – ADR (b) Canada – 3.73% Bombardier Inc. (b) Canadian National Railway Co. (b) Canadian Natural Resources Ltd. (b) Cenovus Energy Inc. (b) EnCana Corp. (b) Fairfax Financial Holding Ltd. (b) Suncor Energy, Inc. (b) Talisman Energy Inc. (b) China – 0.69% Industrial & Commercial Bank of China Ltd. (b) Denmark – 0.89% Novo Nordisk A/S (b) France – 1.86% Axa (b) Danone SA (b) The accompanying notes are an integral part of these financial statements. 23 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 50.86% (Continued) France – 1.86% (Continued) Eutelsat Communications (b) $ Total SA (b) Germany – 3.89% Adidas AG (b) Bayer AG (b) Bayerische Motoren Werke AG (b) Fresenius Medical Care AG & Co. (b) Puma AG Rudolf Dassler Sport (b) SAP AG (b) Hong Kong – 0.66% Hutchison Whampoa Ltd. (b) India – 0.93% Infosys Technologies Ltd. – ADR (b) Israel – 1.59% Teva Pharmaceutical Industries Ltd. – ADR (b) Italy – 1.18% Finmeccanica SpA (b) UniCredit SpA (b) Japan – 3.96% DENSO Corp. (b) FANUC Ltd. (b) HOYA Corp. (b) Keyence Corp. (b) Komatsu Ltd. (b) NIDEC Corp. (b) Toyota Motor Corp. (b) The accompanying notes are an integral part of these financial statements. 24 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 50.86% (Continued) Jersey – 2.08% Informa PLC (b) $ Shire PLC (b) WPP PLC (b) Mexico – 1.66% America Movil SAB de C.V. – ADR (b) Grupo Televisa SA – ADR (b) Netherlands – 2.50% Koninklijke Ahold NV (b) Koninklijke KPN NV (b) TNT NV (b) Unilever NV (b) Norway – 0.35% Petroleum Geo-Services ASA (a)(b) Philippines – 0.77% Philippine Long Distance Telephone Co. (b) Russia – 0.55% Gazprom (a)(b) Singapore – 1.73% Keppel Corp. Ltd. (b) United Overseas Bank Ltd. (b) South Korea – 0.92% Hyundai Mobis (b) Spain – 0.53% Telefonica SA (b) Switzerland – 3.83% Nestle SA (b) Novartis AG (b) The accompanying notes are an integral part of these financial statements. 25 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 50.86% (Continued) Switzerland – 3.83% (Continued) Roche Holding AG (b) $ Sonova Holding AG (b) Syngenta AG (b) Taiwan – 1.59% Hon Hai Precision Industry Co., Ltd. (b) MediaTek Inc. (b) Taiwan Semiconductor Manufacturing Co., Ltd. – ADR (b) Turkey – 0.47% Akbank TAS (b) United Kingdom – 8.88% BAE Systems PLC (b) BG Group PLC (b) British American Tobacco PLC (b) Capita Group PLC (b) Centrica PLC (b) Compass Group PLC (b) Imperial Tobacco Group PLC (b) International Power PLC (b) Next PLC (b) Reckitt Benckiser Group PLC (b) Reed Elsevier PLC (b) Smith & Nephew PLC (b) Tesco PLC (b) Vodafone Group PLC (b) TOTAL COMMON STOCKS (Cost $7,619,470) The accompanying notes are an integral part of these financial statements. 26 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value PREFERRED STOCKS – 0.41% Brazil – 0.41% Banco Bradesco SA – ADR (b) $ TOTAL PREFERRED STOCKS (Cost $62,543) CLOSED-END FUNDS – 0.40% India Fund, Inc. TOTAL CLOSED-END FUNDS (Cost $42,700) OPEN-END FUNDS – 41.83% Fidelity Spartan International Index Fund TOTAL OPEN-END FUNDS (Cost $5,232,819) SHORT-TERM INVESTMENTS – 4.77% Investment Companies – 4.77% Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $805,523) Total Investments (Cost $13,763,055) – 98.27% Other Assets in Excess of Liabilities – 1.73% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non-income producing security (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 27 ActivePassive International Equity Fund PORTFOLIO DIVERSIFICATION April 30, 2010 (Unaudited) Fair Value Percentage Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Total Foreign Common Stocks % Total Closed-End Funds % Total Open-End Funds % Total Preferred Stocks % Total Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets $ % The accompanying notes are an integral part of these financial statements. 28 ActivePassive Emerging Markets Equity Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 78.02% Bermuda – 1.81% Credicorp Ltd. (b) $ GOME Electrical Appliances Holdings Ltd. (a)(b) Brazil – 7.18% Bco Do Brasil SA (b) Cielo SA (b) Companhia Siderurgica Nacional SA – ADR (b) Gafisa SA (b) Hypermarcas SA (a)(b) Natura Cosmeticos SA (b) Petroleo Brasileiro SA – ADR (b) Canada – 0.86% Alange Energy Corp. (a)(b) Cayman Islands – 1.12% Belle International Holdings Ltd. (b) Tencent Holdings Ltd. (b) China – 7.13% China Construction Bank Corp. (b) China Petroleum & Chemical Corp. (b) China Railway Group Ltd. (a)(b) China Shenhua Energy Co., Ltd. (b) China Shipping Development Co., Ltd. (b) Dongfeng Motor Group Co., Ltd. (b) Industrial & Commercial Bank of China Ltd. (b) Ping An Insurance Co., of China Ltd. (b) Weichai Power Co., Ltd. (b) Egypt – 0.44% Orascom Construction Industries (b) The accompanying notes are an integral part of these financial statements. 29 ActivePassive Emerging Markets Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 78.02% (Continued) Hong Kong – 4.79% China Mobile Ltd. – ADR (b) $ CNOOC Ltd. (b) Denway Motors Ltd. (b) India – 3.22% ICICI Bank Ltd. – ADR (b) Infosys Technologies Ltd. – ADR (b) Larsen & Toubro Ltd. – GDR (b)(c) (Acquired 05/12/08, Cost $53,552) Indonesia – 2.95% PT Astra International Tbk (b) PT Bank Mandiri (b) PT United Tractors Tbk (b) Israel – 0.40% Teva Pharmaceutical Industries Ltd. – ADR (b) Luxembourg – 1.59% Evraz Group SA – GDR (a)(b) Evraz Group SA – GDR (a)(b) Tenaris SA – ADR (b) Malaysia – 1.09% CIMB Group Holding (b) Mexico – 6.28% America Movil SAB de CV – ADR (b) Cemex SAB de CV – ADR (a)(b) Desarrolladora Homex SA de CV (a)(b) Empresas ICA SAB de CV (a)(b) Fomento Economico Mexicano, SAB de CV – ADR (b) Grupo Financiero Banorte SAB de CV (b) Groupo Mexico SAB de CV (b) The accompanying notes are an integral part of these financial statements. 30 ActivePassive Emerging Markets Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 78.02% (Continued) Mexico – 6.28% (Continued) Grupo Televisa SA de CV – ADR (b) $ Wal-Mart de Mexico SAB de CV – ADR (b) Russia – 8.93% Gazprom – ADR (a)(b) Mining and Metallurgical Company Norilsk Nickel – ADR (a)(b) Mechel – ADR (b) Mobile Telesystems – ADR (b) LUKOIL – ADR (b) Sberbank (b) Uralkali – GDR (a)(b) Wimm-Bill-Dann Foods – ADR (a)(b) South Africa – 7.20% Clicks Group Ltd. (b) Impala Platinum Holdings Ltd. – ADR (b) Kumba Iron Ore Ltd. (b) MTN Group Ltd. (b) Naspers Ltd. – ADR (b) Shoprite Holdings Ltd. (b) Standard Bank Group Ltd. (b) South Korea – 11.22% Hyundai Heavy Industries Co., Ltd. (b) Hyundai Motor Co. – GDR (a)(b)(c) (Acquired 05/12/08, Cost $29,877) KB Financial Group, Inc. – ADR (b) LG Chemical Ltd. (b) Lotte Shopping Co., Ltd. (b) POSCO – ADR (b) Samsung Electronics Co., Ltd. – GDR (a)(b)(c) (Acquired 05/12/08, Cost $220,026) The accompanying notes are an integral part of these financial statements. 31 ActivePassive Emerging Markets Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value COMMON STOCKS – 78.02% (Continued) South Korea – 11.22% (Continued) Samsung Fire & Marine Insurance Co., Ltd. (b) $ Shinsegae Co., Ltd. (b) Taiwan – 9.27% Asustek Computer Inc. (b) Chinatrust Financial Holding Co., Ltd. (b) Formosa Plastics Corp. (b) Hon Hai Precision Industry Co., Ltd. – ADR (b) Hon Hai Precision Industry Co., Ltd. – GDR (b)(c)(e) (Acquired 05/11/09, Cost $1) 0 1 MediaTek Inc. (b) President Chain Store Corp. (b) Taiwan Semiconductor Manufacturing Co., Ltd. (b) Turkey – 0.67% Turkiye Garanti Bankasi AS (b) United Kingdom – 1.87% Eurasian Natural Resources Corp. (b) Standard Chartered PLC (b) TOTAL COMMON STOCKS (Cost $4,953,650) The accompanying notes are an integral part of these financial statements. 32 ActivePassive Emerging Markets Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Fair Shares Value PREFERRED STOCKS – 7.13% Brazil – 7.13% Banco Bradesco SA – ADR (b) $ Companhia Energetica de Minas Gerais – ADR (b) Itau Unibanco Holding SA – ADR (b) Ultrapar Participacoes SA (b) Usinas Siderurgicas de Minas Gerais SA – ADR (b) Vale SA – ADR (b) TOTAL PREFERRED STOCKS (Cost $393,753) EXCHANGE-TRADED FUNDS – 12.08% Vanguard Emerging Markets ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $717,199) SHORT-TERM INVESTMENTS – 1.70% Investment Companies – 1.70% AIM Liquid Assets – Institutional Class, 0.15% (d) Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $127,644) Total Investments (Cost $6,192,246) – 98.93% Other Assets in Excess of Liabilities – 1.07% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADR American Depository Receipt GDR Global Depository Receipt (a) Non-income producing security (b) Foreign Issued Security (c) Restricted security under Rule 144A of the Securities Act of 1933. (d) Rate shown is the 7-day yield as of April 30, 2010. (e) Fractional share The accompanying notes are an integral part of these financial statements. 33 ActivePassive Emerging Markets Equity Fund PORTFOLIO DIVERSIFICATION April 30, 2010 (Unaudited) Fair Value Percentage Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Total Foreign Common Stocks % Total Foreign Preferred Stocks % Total Exchange-Traded Funds % Total Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets $ % The accompanying notes are an integral part of these financial statements. 34 ActivePassive Global Bond Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Fair Shares Value EXCHANGE-TRADED FUNDS – 41.12% SPDR Barclays Capital International Treasury Bond ETF $ Vanguard Total Bond Market ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $3,874,963) OPEN-END FUNDS – 56.84% Loomis Sayles Global Bond Fund Oppenheimer International Bond Fund TOTAL OPEN-END FUNDS (Cost $5,282,047) SHORT-TERM INVESTMENTS – 2.24% Investment Companies – 2.24% Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $213,183) Total Investments (Cost $9,370,193) – 100.20% Liabilities in Excess of Other Assets – (0.20)% ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a)Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 35 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Principal Fair Amount Value ASSET BACKED SECURITIES – 3.14% Capital Auto Receivables Asset Trust., 4.68%, 10/15/2012 $ $ Capital One Multi-Asset Execution Trust., 4.05%, 03/15/2013 Chase Issuance Trust, 0.302%, 07/15/2014 Chrysler Financial Auto Securitization, 2.82%, 01/15/2016 Daimler Chrysler Auto Trust, 4.71%, 09/08/2012 Honda Auto Receivables Owner Trust, 5.11%, 04/15/2012 Household Automotive Trust, 5.33%, 11/17/2013 Hyundai Auto Receivables Trust., 2.03%, 08/15/2013 MBNA Master Credit Card Trust, 0.39%, 08/15/2014 Nissan Auto Lease Trust., 2.07%, 01/15/2015 2.92%, 12/15/2011 USAA Auto Owner Trust, 1.54%, 02/18/2014 World Omni Auto Receivables Trust, 2.21%, 05/15/2015 TOTAL ASSET BACKED SECURITIES (Cost $591,587) CORPORATE BONDS – 12.17% Finance and Insurance – 5.11% AMB Property LP, 7.50%, 06/30/2018 American International Group, Inc., 5.85%, 01/16/2018 Bank of America Corp., 5.75%, 08/15/2016 7.375%, 05/15/2014 7.625%, 06/01/2019 BB&T Corp., 3.10%, 07/28/2011 3.95%, 04/29/2016 The accompanying notes are an integral part of these financial statements. 36 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 12.17% (Continued) Finance and Insurance – 5.11% (Continued) Caterpillar Financial Services Corp., 4.85%, 12/07/2012 $ $ The Charles Schwab Corp., 4.95%, 06/01/2014 General Electric Capital Corp., 5.40%, 02/15/2017 5.45%, 01/15/2013 Goldman Sachs Group, Inc., 5.75%, 10/01/2016 HSBC Finance Corp., 5.00%, 06/30/2015 JPMorgan Chase & Co., 3.70%, 01/20/2015 MetLife, Inc., 6.75%, 06/01/2016 6.817%, 08/15/2018 National Rural Utilities Cooperative Finance Corp., 7.25%, 03/01/2012 PNC Financial Services Group, Inc., 6.00%, 12/07/2017 Prudential Financial, Inc., 5.15%, 01/15/2013 Santander Central Hispano Issuances Ltd., 7.625%, 09/14/2010 (a) UnitedHealth Group, Inc., 4.875%, 04/01/2013 Wachovia Corp., 5.75%, 06/15/2017 Wells Fargo & Co., 4.375%, 01/31/2013 Information – 1.93% AT&T, Inc., 5.50%, 02/01/2018 5.625%, 06/15/2016 Comcast Corp., 5.70%, 07/01/2019 Verizon Communications, Inc., 5.55%, 02/15/2016 Vodafone Group Plc, 5.00%, 12/16/2013 (a) 5.375%, 01/30/2015 (a) The accompanying notes are an integral part of these financial statements. 37 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 12.17% (Continued) Manufacturing – 1.97% The Boeing Co., 6.10%, 03/01/2011 $ $ Coca-Cola Enterprises Inc., 5.00%, 08/15/2013 7.375%, 03/03/2014 Conagra Foods, Inc., 5.875%, 04/15/2014 ConocoPhillips, 5.625%, 10/15/2016 (a) E.I. Du Pont De Nemours & Co., 5.875%, 01/15/2014 General Mills Inc., 6.00%, 02/15/2012 H.J. Heinz Co., 6.625%, 07/15/2011 Kraft Foods Inc., 5.625%, 11/01/2011 Valero Energy Corp., 9.375%, 03/15/2019 Wyeth, 5.50%, 02/01/2014 Mining – 1.08% Barrick Gold Finance Co., 4.875%, 11/15/2014 6.125%, 09/15/2013 Bhp Billiton Ltd., 6.50%, 04/01/2019 (a) Enterprise Products Operations LLC, 6.50%, 01/31/2019 Marathon Oil Corp., 6.50%, 02/15/2014 Occidental Petroleum Corp., 7.00%, 11/01/2013 Rio Tinto Financial USA Ltd., 8.95%, 05/01/2014 (a) Professional, Scientific, and Technical Services – 0.24% Electronic Data Systems Corp., 6.00%, 08/01/2013 The accompanying notes are an integral part of these financial statements. 38 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 12.17% (Continued) Retail Trade – 0.56% CVS Caremark Corp., 6.125%, 08/15/2016 $ $ Kroger Co., 5.00%, 04/15/2013 7.50%, 01/15/2014 Safeway, Inc., 6.25%, 03/15/2014 Transportation and Warehousing – 0.32% CSX Corp., 5.75%, 03/15/2013 Norfolk Southern Corp., 5.75%, 01/15/2016 Utilities – 0.96% Alabama Power Co., 4.85%, 12/15/2012 Columbus Southern Power Co., 5.50%, 03/01/2013 Dominion Resources Inc., 5.00%, 03/15/2013 Midamerican Energy Holdings, 5.75%, 04/01/2018 Peco Energy Co., 4.75%, 10/01/2012 Sempra Energy, 6.50%, 06/01/2016 TOTAL CORPORATE BONDS (Cost $2,209,587) FOREIGN GOVERNMENT AGENCY ISSUES – 0.23% European Investment Bank, 4.25%, 07/15/2013 (a) TOTAL FOREIGN GOVERNMENT AGENCY ISSUES (Cost $42,273) The accompanying notes are an integral part of these financial statements. 39 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Principal Fair Amount Value U.S. GOVERNMENT AGENCY ISSUES – 9.07% Mortgage Backed Securities – 9.07% FAMCA, 6.71%, 07/28/2014 $ $ FHLB, 1.625%, 07/27/2011 FHLB, 3.625%, 09/16/2011 FHLB, 5.00%, 11/17/2017 FHLMC, 2.125%, 09/21/2012 FHLMC, Pool 1G0731, 5.381%, 02/01/2036 FNMA, 2.625%, 11/20/2014 FNMA, Pool 888763, 5.205%, 10/01/2037 (b) FNMA, Pool 956080, 5.50%, 01/01/2038 FNMA, Pool AA0281, 5.50%, 04/01/2039 FNMA, Pool 913253, 5.859%, 03/01/2037 (b) FNMA, Pool 963705, 6.00%, 06/01/2038 FNMA, Pool 899717, 6.00%, 09/01/2037 GNMA, Pool 781468, 6.50%, 07/15/2032 GNMA, Pool 781159, 7.50%, 04/15/2030 GNMA, Pool 543435, 7.50%, 11/15/2030 GNMA, Pool 781187, 8.00%, 06/15/2030 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,681,093) U.S. TREASURY OBLIGATIONS – 17.88% U.S. Treasury Inflation Index – 1.45% 2.00%, 01/15/2014 2.625%, 07/15/2017 U.S. Treasury Note – 16.43% 1.00%, 10/31/2011 1.375%, 02/15/2013 1.50%, 10/31/2010 1.75%, 11/15/2011 2.25%, 01/31/2015 2.75%, 02/28/2013 The accompanying notes are an integral part of these financial statements. 40 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Principal Fair Amount Value U.S. TREASURY OBLIGATIONS – 17.88% (Continued) U.S. Treasury Note – 16.43% (Continued) 2.75%, 02/15/2019 $ $ 3.25%, 05/31/2016 TOTAL U.S. TREASURY OBLIGATIONS (Cost $3,359,694) Shares EXCHANGE-TRADED FUNDS – 52.46% Vanguard Total Bond Market ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $9,662,239) SHORT-TERM INVESTMENTS – 4.50% Investment Companies – 4.50% Fidelity Institutional Money Market Portfolio – Select Class, 0.16% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $848,247) Total Investments (Cost $18,394,720) – 99.45% Other Assets in Excess of Liabilities – 0.55% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. FAMCAFederal Agricultural Mortgage Corp. FHLBFederal Home Loan Bank FHLMCFederal Home Loan Mortgage Corp. FNMAFederal National Mortgage Assoc. GNMAGovernment National Mortgage Assoc. (a) Foreign Issued Security (b) Variable rate securities, the coupon rate shown is the effective interest rate as of April 30, 2010. (c) Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 41 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 51.57% Arizona – 0.97% City of Phoenix Civic Improvement Corporation, 5.50%, 07/01/2018 $ $ California – 8.83% California Health Facilities Financing Authority, 5.50%, 07/01/2025 San Francisco Bay Area Toll Authority, 5.00%, 04/01/2021 State of California Department of Water Resources, 5.00%, 05/01/2018 State of California Economic Recovery, 5.00%, 07/01/2020 State of California Various Purpose, 5.00%, 03/01/2026 5.25%, 04/01/2022 The Regents of the University of California Limited Project, 5.00%, 05/15/2021 Colorado – 0.70% Colorado Regional Transportation District, 5.00%, 12/01/2021 Connecticut – 1.96% State of Connecticut Health & Education Facilities Authority, 5.50%, 11/01/2016 Florida – 3.05% Florida State Turnpike Authority, 5.00%, 07/01/2020 State of Florida Board of Education, 5.00%, 06/01/2022 State of Florida Department of Transportation, 5.25%, 07/01/2015 The accompanying notes are an integral part of these financial statements. 42 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 51.57% (Continued) Georgia – 2.49% Metropolitan Atlanta Rapid Transit Authority, 5.00%, 07/01/2017 $ $ State of Georgia General Obligation, 5.00%, 07/01/2018 Illinois – 2.39% State of Illinois, Build Illinois, 5.00%, 06/15/2022 University of Illinois, 5.50%, 04/01/2019 Iowa – 0.56% State of Iowa IJOBS Program, 5.00%, 06/01/2016 Massachusetts – 3.93% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 Massachusetts Water Pollution Abatement Trust, 5.00%, 08/01/2018 Michigan – 2.49% Michigan State Hospital Finance Authority, 5.00%, 11/15/2021 Michigan State Trunk Line Fund, 5.00%, 09/01/2019 New Jersey – 1.10% New Jersey Economic Development Authority, 5.00%, 03/01/2017 New Mexico – 0.77% State of New Mexico, 5.00%, 03/01/2018 The accompanying notes are an integral part of these financial statements. 43 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 51.57% (Continued) New York – 7.12% City of New York General Obligation, 5.00%, 08/01/2022 $ $ New York City Transitional Finance Authority, 5.00%, 08/01/2020 New York State Metropolitan Transportation Authority, 5.25%, 11/15/2024 New York State Thruway Authority 5.00%, 04/01/2017 5.00%, 03/15/2021 North Carolina – 1.30% North Carolina Eastern Municipal Power Agency, 5.25%, 01/01/2020 State of North Carolina Capital Improvement, 5.00%, 05/01/2021 Ohio – 2.66% State of Ohio General Obligation, 5.00%, 08/01/2017 Oklahoma – 1.50% Oklahoma Water Resources Board, 5.00%, 04/01/2022 Oregon – 2.68% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 Texas – 3.70% City of Houston Texas Combined Utility System, 5.25%, 05/15/2015 5.25%, 05/15/2017 Texas Transportation Commission State Highway, 5.00%, 04/01/2018 The accompanying notes are an integral part of these financial statements. 44 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2010 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 51.57% (Continued) Texas – 3.70% (Continued) University of Texas System Board of Regents 5.00%, 08/15/2022 $ $ Utah – 1.06% Intermountain Power Agency of Utah, 5.25%, 07/01/2020 Washington – 2.31% Energy Northwest, 5.00%, 07/01/2016 5.50%, 07/01/2017 TOTAL MUNICIPAL BONDS (Cost $7,573,450) Shares EXCHANGE-TRADED FUNDS – 45.14% iShares S&P National Municipal Bond Fund SPDR Barclays Capital Municipal Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $6,578,602) SHORT-TERM INVESTMENTS – 1.70% Investment Companies – 1.70% Fidelity Institutional Tax-Exempt Portfolio – Institutional Class, 0.12% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $255,611) Total Investments(Cost $14,407,663) – 98.41% Other Assets in Excess of Liabilities – 1.59% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a)Rate shown is the 7-day yield as of April 30, 2010. The accompanying notes are an integral part of these financial statements. 45 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) Large Cap Large Cap Small/Mid Small/Mid Growth Value Cap Growth Cap Value Fund Fund Fund Fund ASSETS: Investments, at fair value (cost $19,801,598, $17,162,235, $8,235,793, $7,256,124, $13,763,055, $6,192,246, $9,370,193, $18,394,720 and $14,407,663, respectively) $ Foreign currencies, at fair value (cost $0, $0, $0, $0, $72,418, $3,932, $0, $0 and $0, respectively) — Cash — — — Dividends and interest receivable 53 Receivable for fund shares sold Receivable for securities sold — — Receivable for foreign currencies — Receivable from Advisor — — Prepaid expenses and other assets Other receivable — Total Assets LIABILITIES: Payable for securities purchased Payable for fund shares redeemed Payable for foreign currencies — Payable to Advisor — — Distribution fees payable Accrued administration expense Accrued custody expense Accrued compliance fees Accrued fund accounting expense Accrued service fees Accrued transfer agent expense Accrued expenses and other liabilities Total Liabilities NET ASSETS $ The accompanying notes are an integral part of these financial statements. 46 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2010 (Unaudited) Emerging Intermediate Intermediate International Markets Global Bond Taxable Municipal Equity Fund Equity Fund Fund Bond Fund Bond Fund $ — 75 8 — $ The accompanying notes are an integral part of these financial statements. 47 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2010 (Unaudited) Large Cap Large Cap Small/Mid Small/Mid Growth Value Cap Growth Cap Value Fund Fund Fund Fund NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments ) Unrealized net appreciation (depreciation) on: Investments Foreign currency related transactions — Total Net Assets $ NET ASSETS Shares issued and outstanding (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, redemption price per share $ Maximum offering price per share (net asset value divided by 94.25%) $ The accompanying notes are an integral part of these financial statements. 48 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2010 (Unaudited) Emerging Intermediate Intermediate International Markets Global Bond Taxable Municipal Equity Fund Equity Fund Fund Bond Fund Bond Fund $ ) (4 ) — — — $ The accompanying notes are an integral part of these financial statements. 49 ActivePassive Funds STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2010 (Unaudited) Large Cap Large Cap Small/Mid Small/Mid Growth Value Cap Growth Cap Value Fund Fund Fund Fund INVESTMENT INCOME: Dividend income(1) $ Interest income Total investment income EXPENSES: Investment advisory fees (Note 3) Administration fees (Note 3) Distribution fees (Note 4) Service fees (Note 5) Fund accounting fees (Note 3) Audit fees Federal and state registration fees Transfer agent fees and expenses (Note 3) Chief Compliance Officer fees and expenses (Note 3) Legal fees Trustees’ fees and expenses Custody fees (Note 3) Other Total expenses before reimbursement from Advisor Expense reimbursement from advisor (Note 3) Net expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) Foreign currency related transactions — Capital gain distributions from regulated investment companies — Change in unrealized appreciation (depreciation) on: Investments Foreign currency related transactions — Net realized and unrealized gain (loss) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ Net of foreign taxes withheld of $0, $0, $0, $0, $10,098, $3,607, $0, $0 and $0, respectively. The accompanying notes are an integral part of these financial statements. 50 ActivePassive Funds STATEMENTS OF OPERATIONS (Continued) For the Six Months Ended April 30, 2010 (Unaudited) Emerging Intermediate Intermediate International Markets Global Bond Taxable Municipal Equity Fund Equity Fund Fund Bond Fund Bond Fund $ 60 ) — ) — ) ) — — — ) $ $ $ ) $ $ The accompanying notes are an integral part of these financial statements. 51 ActivePassive Funds STATEMENTS OF CHANGES IN NET ASSETS Large Cap Growth Fund Large Cap Value Fund Six Months Six Months Ended Year Ended Year April 30, ended April 30, ended October 31, October 31, (Unaudited) (Unaudited) OPERATIONS: Net investment income (loss) $ ) $ $ $ Net realized gain (loss) on investments ) ) ) Change in unrealized appreciation (depreciation) on securities Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) — ) ) Net realized gains — Total distributions ) — ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares subscribed Dividends reinvested — Cost of shares redeemed ) Net increase (decrease) in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ Accumulated net investment income (loss), end of period $ ) $ $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders as reinvestment of dividends — Shares redeemed ) Net increase (decrease) in shares outstanding The accompanying notes are an integral part of these financial statements. 52 ActivePassive Funds STATEMENTS OF CHANGES IN NET ASSETS (Continued) Small/Mid Cap Growth Fund Small/Mid Cap Value Fund Six Months Six Months Ended Year Ended Year April 30, ended April 30, ended October 31, October 31, (Unaudited) (Unaudited) OPERATIONS: Net investment income (loss) $ ) $ ) $ $ Net realized gain (loss) on investments ) ) Change in unrealized appreciation (depreciation) on securities Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income — — ) ) Net realized gains — Total distributions — — ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares subscribed Dividends reinvested — — Cost of shares redeemed ) Net increase (decrease) in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ Accumulated net investment income (loss), end of period $ ) $
